DETAILED ACTION
Claim(s) 1-28 is/are hereby under examination. 
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/11/2020 is being considered by the examiner.
Claim Objections
Claims 7, 18, and 23 are objected to because of the following informalities:
Regarding Claim 7, lines 4-5 currently read “… following the initial application of the voltage …”, however it appears it should read --following an initial application of the voltage-- (emphasis added).
Regarding Claim 18, line 5 currently reads “used as the working electrode …”, however it appears it should read --used as a working electrode …” (emphasis added).
Regarding Claim 23, line 4 current reads “disposed on the same side”, however it appears it should read --disposed on a same side” (emphasis added). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The claims do not invoke 35 USC 112(f).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 1-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the potential difference" in line 5.  In light of the specification, there is insufficient antecedent basis for this limitation in the claim. It is recommended to the Applicant to either amend Claim 1 to recite --a potential difference--. Claims 2-26 are rejected due to their dependence from Claim 1.
Regarding Claim 5, the term “vicinity” in claim 5, line 4, is a relative term which renders the claim indefinite. The term “vicinity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In light of the specification, it is unclear how close or far the first electrode is with regard to the pH sensitive electrode. The specification, filed on 03/11/2020, does not provide a standard to determine the distance of “vicinity”. For the purposes of examination, the “vicinity” of the first electrode to the pH electrode is being interpreted as being a part of the pH sensor structure. 
Regarding Claim 13, Claim 13 recites the limitation "one of the pH sensor … the other of the pH sensor" in lines 2-4. In light of the specification, there is insufficient antecedent basis for this limitation in the claim. It is unclear if the claim is claiming more than one pH sensor, more than one pH sensitive electrode, or if the pH sensitive electrode is disposed within the well and the first electrode is formed on a raise area surrounding the well. For the purposes of 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 27 and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 of the subject matter eligibility test (see MPEP 2106.03).
Claims 27 and 28 are directed to a method of calibrating a pH sensor within a measurement environment, which describe one of the four statutory categories of patentable subject matter, i.e., a process.
Step 2A of the subject matter eligibility test (see MPEP 2106.04).
Prong One: Claim 27 recites the abstract idea of a mathematical concept, as follows:
Measuring the potential difference between the pH sensitive electrode and a reference electrode. 
Under the claims broadest reasonably interpretation, in light of the specification, measuring a difference between two electrodes is a mathematical calculation and operation. Measuring a difference between two values is a mathematical formula and is an abstract idea.
Prong Two:
Add insignificant extra-solution activity (the pre-solution activity of: using generic data-gathering components (e.g. a first electrode, a second electrode, a pH sensitive electrode, and a reference electrode to collect data to be used by the abstract idea).
As a whole, the additional elements merely serve to gather information to be used by the abstracted idea. There is no practical application because the abstract idea is not applied, relied on, or used in a meaningful way. The result of measuring the potential difference remains in the abstract realm, i.e., the result is not used for calibration. No improvement to the technology is evident. Therefore, the additional elements, alone or in combination, do not integrate the abstract idea into a practical application.
Step 2B of the subject matter eligibility test (see MPEP 2106.05).
Claim 28 does not include additional elements, alone or in combination, that are sufficient to amount to significantly more than the judicial exception (i.e., an inventive concept) for the same reasons as described above. E.g., all elements are directed to pre- solution activities, which merely facilitate the abstract idea.
Dependent Claims
The dependent claims merely further define the abstract idea and are, therefore, directed to an abstract idea for similar reasons: they merely
Further describe the pre-solution activity (or the structure used for such activity) (measuring a dissolved oxygen level at a dissolved oxygen sensor to obtain a calibration value (claim 28)). 
Taken alone or in combination, the additional elements do not integrate the judicial exception into a practical application at least because the abstract idea is not applied, relied on, or used in a meaningful way. The additional elements do not add anything significantly more than the abstract idea. The collective functions of the additional elements act as generic elements to obtain pre-solution data to be used further by the abstract idea, and no additional elements beyond those of the abstract idea. The generic elements of electrodes are merely used to collect data to be used by the abstract idea of determining a difference between two values. The result of the difference and data calculation remains in a “black box” and is not used in a meaningful way. There is no indication that the combination of elements improves the functioning of a computer, output device, improves technology other than the technical field of the claimed invention, etc. Therefore, the claims are rejected as being directed to non-statutory subjection matter. Claims 27 and 28 are rejected.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, and 7-9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shandy Zhu (WO 2017/133952), hereinafter referred to as Zhu (cited in the IDS filed 3/11/2020).
The claims are generally directed to a pH sensor for measuring pH levels within a measurement environment, the sensor comprising: a reference electrode; a pH sensitive 
Regarding Claim 1, Zhu discloses a pH sensor for measuring pH levels within a measurement environment (Abstract, “device for electrochemically sensing the pH of a liquid using electrolysis …”), the sensor (Fig. 3, element 200, and pg. 6, lines 32-33, “device for electrochemically sensing the pH of a liquid”) comprising: 
a reference electrode (Fig. 3, element 220); 
a pH sensitive electrode (Fig. 3, element 210), 
a controller (Fig. 3, element 240), for measuring the potential difference between the pH sensitive electrode and the reference electrode, the measured potential difference being indicative of a pH level at the pH sensitive electrode (Pg. 7, lines 11-17, “controller is arrange to control the power supply to supply an electrical test sequence to the working electrode and the counter electrode … controller is arranged to determine the pH of the liquid using the detected voltage during the electrical test sequence…”); and 
wherein the controller is operable: 
to apply a voltage across first and second electrodes to control the pH level at the pH sensitive electrode (Pg. 7, lines 11-17, “controller is arranged to control the 
to measure the potential difference between the pH sensitive electrode and the reference electrode following the application of the voltage (Pg. 7, lines 11-17, “controller is arranged to determine the pH of the liquid using the detected voltage during the electrical test sequence …”).
Regarding Claim 2, Zhu discloses a pH sensor according to claim 1, wherein the first electrode is the pH sensitive electrode (Fig. 3, element 210, “working electrode”, and Pg. 7, lines 3-4, “detect voltage between the working electrode …”).
Regarding Claim 4, Zhu discloses a pH sensor according to claim 1, wherein the second electrode is the reference electrode (Fig. 3, element 220, the difference is calculated between electrodes 210 and 220).
Regarding Claim 7, Zhu discloses a pH sensor according to claim 1, wherein the controller is operable, while the voltage is being applied, to take a plurality of potential difference measurements at known times following the initial application of the voltage (Fig. 4B, the potential difference measurements are taken over time after an initial application, Pg. 7, lines 11-17, “controller is arranged to determine the pH of the liquid using the detected voltage during the electrical test sequence”), and is operable subsequently to correlate the plurality of potential difference measurements with expected pH levels at the respective known times (col. 7, lines 11-17, “controller is arranged to determine the pH of the liquid using the detected voltage during the electrical test sequence … analyze the results provided by the 
Regarding Claim 8, Zhu discloses a pH sensor according to claim 1, wherein the controller is operable to apply the voltage (Pg. 3, lines 15-16, “power supply arranged to apply voltage across the working electrode and the counter electrode…” and Pg. 7, lines 11-17, “controller is arranged to determine the pH of the liquid using the detected voltage during the electrical test sequence”) with a first polarity until a first steady- state pH level is reached (Fig. 4A-4B, and Fig. 5, a potential is measured until a first stead-state is reached), and to take a first potential 437848-8difference measurement at the first steady-state pH level (Fig. 6 and Pg. 10, lines 15-16, “potential at the end of each pulse is collected”), and then to apply the voltage with a second polarity opposite to the first polarity until a second steady-state pH level is reached (Fig. 4A and 5, opposite pulse is applied), and to take a second potential difference measurement at the second steady-state pH level (Pg. 10, lines 15-16, “potential at the end of each pulse is collected”).
Regarding Claim 9, 
Claim(s) 1, 3, 5, 6, 10-15, and 27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by De Coulon et al. (Pub. No. US 2015/0355134), hereinafter referred to as De Coulon.
Regarding Claim 1, De Coulon discloses a pH sensor for measuring pH levels within a measurement environment (Abstract, “device for measuring the pH…” and Fig. 2), the sensor comprising: 
a reference electrode (Fig. 2, element 26, and para. [0135], “probe also comprises a reference electrode”); 
a pH sensitive electrode (Fig. 2, element 24, “gate”, and para. [0134], “probe comprises an ISFET type transistor … gate comprises a surface sensitive to H+ ions…”), 
a controller (para. [0158], “command means and the means for determining the value of the pH comprise a microcontroller”), for measuring the potential difference between the pH sensitive electrode and the reference electrode, the measured potential difference being indicative of a pH level at the pH sensitive electrode (para. [0181-0183], “microcontroller acts on the means for generating electric current and voltage to generate a constant voltage … “voltage varies linearly as a function of the pH …”); and 
wherein the controller is operable: 
to apply a voltage across first and second electrodes to control the pH level at the pH sensitive electrode (Fig. 2, element 27 and 28, and para. [0143], “constant electric current between the anode and the cathode … enables generation of a fixed concentration of protons proportional to the pH” and para. [0181], “microcontroller acts 
to measure the potential difference between the pH sensitive electrode and the reference electrode following the application of the voltage (para. [0183], “microcontroller then determines the value of the pH according to the value of the voltage measured at the terminals of the source and the gate…”).
Regarding Claim 3, De Coulon discloses a pH sensor according to claim 1, wherein the second electrode (Fig. 2, element 27 and 28) is separate from the pH sensitive electrode (Fig. 2, element 24) and the reference electrode (Fig. 2, element 26) (all of the elements are separate). 
Regarding Claim 5, De Coulon discloses a pH sensor according to claim 1, wherein the first and second electrodes (Fig. 2, element 27 and 28) are separate from the pH sensitive electrode and the reference electrode (Fig. 2, elements 24 and 26) (all of the elements are separate), the first electrode being disposed in the vicinity of the pH sensitive electrode (Fig. 2, element 27 and element 24, element 27 and 24 are in the vicinity of each other, and para. [0137], “anode extends all around the gate without being in contact with it”).
Regarding Claim 6, 
Regarding Claim 10, De Coulon discloses a pH sensor according to claim 1, wherein the first electrode substantially surrounds the pH sensitive electrode (Fig. 2, elements 27 and 24, and para. [0137], “anode extends all around the gate without being in contact with it”).
Regarding Claim 11, De Coulon discloses a pH sensor according to claim 10, wherein the pH sensitive electrode comprises a substantially disk-shaped part and the first electrode comprises a ring-shaped part which substantially surrounds the disk-shaped part of the pH sensitive electrode (Fig. 2, elements 27 and 24, and para. [0137], “anode extends all around the gate without being in contact with it”, therefore the first electrode is a ring-shape extending around the gate, which is a circular shape to not be in contact with each other).
Regarding Claim 12, De Coulon discloses a pH sensor according to claim 1, wherein the pH sensitive electrode and the first electrode are formed on a substrate within a well (Fig. 2, elements 27, 24, and 23, and para. [0134], “probe classically comprises a source and a drain placed on a substrate …”, elements 27 and 24 are also in a well or a hole for the fluid to sit shown in Fig. 2).
Regarding Claim 13, 
Regarding Claim 14, De Coulon discloses a pH sensor according to claim 12, wherein the reference electrode and the second electrode are formed outside of the well (Fig. 2, elements 26 and 28, the cathode and the reference electrode are formed outside of the well).
Regarding Claim 15, De Coulon discloses a pH sensor according to claim 1, wherein the pH sensor is an ISFET or metal oxide based sensor. (para. [0057], “probe for measuring the pH of a type comprising an ISFET transistor”).
Regarding Claim 27, De Coulon discloses a method of calibrating a pH sensor within a measurement environment (Fig. 2, para. [0043], “a device in addition preferably comprises means for calibrating said device for measuring …”), the method comprising the steps of 
applying a voltage across first and second electrodes (Fig. 2, elements 27 and 28) to influence the pH level at a pH sensitive electrode (para. [0143], “constant electric current between the anode and the cathode … enables generation of a fixed concentration of protons proportional to the pH” and para. [0181], “microcontroller acts on the means for generating electric current and voltage to generate a constant voltage …”), and 
measuring the potential difference between the pH sensitive electrode and a reference electrode following the application of the voltage (para. [0183], “microcontroller then determines the value of the pH according to the value of the voltage measured at the terminals of the source and the gate…”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Coulon et al. (Pub. No. US 2015/0355134), hereinafter referred to as De Coulon, as applied to claim 1 above, and further in view of Jones et al. (Pub. No. US 2004/0193028), hereinafter referred to as Jones.
Regarding Claim 16 and 17, De Coulon discloses a pH sensor according to claim 1.

Jones teaches of a device to measure and record pH (Abstract and Fig. 1), including a pH electrode (Fig. 1, element 11), a reference electrode (Fig. 1, element 16), and a controller (Fig. 1, element 21) (para. [0020]). Jones further teaches that the measuring environment for the pH sensor is within a patient s uterus (Fig. 4, and para. [0023]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pH sensor disclosed by De Coulon and use it in an application to measure the pH where the measuring environment is within a human or animal body, such as a uterus. Jones teaches that the pH level within the uterus can be measured for various medical procedures, such as the ischemic effects uterine artery occlusion (para. [0028]). Further, one of ordinary skill would have recognized that the pH sensor can be used to measure the pH of various environments.

Note: For the purposes of examination, claims 18-26 are being interpreted as depending from claim 1.

Claims 18-20, 22, and 24-26 is/are rejectedDe Coulon et al. (Pub. No. US 2015/0355134), hereinafter referred to as De Coulon, as applied to at least claim 1 above, and further in view of Shah et al. (Pub. No. US 2019/0216371), hereinafter referred to as Shah.
Regarding Claim 18, De Coulon discloses a sensor device comprising the pH sensor according to any preceding claim, comprising the first and second electrodes (Fig. 2, elements 27 and 28, and para. [0134], “probe also comprises an anode and a cathode”).
However, De Coulon does not explicitly disclose a dissolved oxygen sensor and one of the first and second electrodes being used as the working electrode of a dissolved oxygen sensor.
Shah teaches of an in vivo sensing device (element 1120) configured to provide information of multiple parameters, including pH and oxygen (para. [0042]) through working electrodes (at least Fig. 1H, element 1123), counter electrodes (at least Fig. 1H, element 1124), and reference electrodes (at least Fig. 1H, element 1125) (para. [0041]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify either the first or second electrode disclosed by De Coulon to additionally sense another parameter, such as a dissolved oxygen content. Shah teaches that multiple working electrodes can be implemented in order to measure more than one analyte at a time or to measure the same analyte using different chemistries (para. [0062]). One of ordinary skill in the art would have recognized that either the first or second electrode of De Coulon could additionally be used to determine a dissolved oxygen content. 
Regarding Claim 19, modified De Coulon discloses a multi-sensor device according to claim 18.
However, modified De Coulon does not explicitly disclose wherein the other of the first and second electrodes is used as a counter electrode of the dissolved oxygen sensor.

Regarding Claim 20, modified De Coulon discloses a multi-sensor device according to claim 18.
However, modified De Coulon does not explicitly disclose wherein the reference electrode of the pH 637848-8 sensor is a common reference electrode for use with the dissolved oxygen sensor.
Shah further teaches that while a distinct three electrode system for both sets of electrodes can be used, other embodiments can have distinct working electrodes and the working electrodes share a reference electrode (para. [0062]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the reference electrode disclosed by modified De Coulon to explicitly use the reference electrode for both the pH sensitive electrode and the working electrode of the dissolved oxygen content sensor. Shah teaches that one reference electrode can support multiple working 
Regarding Claim 22, modified De Coulon discloses a multi-sensor device according to claim 18, wherein the pH sensitive electrode (Fig. 2, element 24) and the first electrode (Fig. 2, element 27) are disposed on a substrate (para. [0134 and 0137], “probe classically comprises a source and a drain placed on a substrate … classically comprises a gate … anode extends all around the gate…”). 
However, modified De Coulon does not explicitly disclose wherein the reference electrode and the second electrode are disposed on the substrate.
Shah further teaches that the pH sensitive electrode (Fig. 1H, element 1123), the first electrode (Fig. 1H, element 1123), the second electrode (Fig. 1H, element 1124), and the reference electrode (Fig. 1H, element 1125) are all disposed on the outside surface substrate of the sensor (Fig. 1H, element 1120). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate disclosed by modified De Coulon to explicitly disclose that all of the elements are disposed on the substrate. Shah teaches that by having all elements disposed on the substrate, the device is able to be implantable as one unit (para. [0040]). One of ordinary skill in the art would have further recognized that disposing all elements on the substrate is a known technique and could be applied to modified De Coulon to provide similar results.
Regarding Claim 24, modified De Coulon discloses a multi-sensor device according to claim 22.

Shah further teaches that a pH sensitive electrode (element 1123), a reference electrode (element 1125) and a first and second electrode (element 1124 and 1139b) can be disposed on the same side of a substrate (Fig. 1H-2 and para. [0059]). Shah further teaches that additional working electrodes can be allocated (para. [0060]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the multi-sensor device disclosed by modified De Coulon to further include all of the electrodes on the same substrate. Shah teaches that by having all of the elements on one substrate, the electrodes on the same substrate can all be used to measure the same element (para. [0060]). Further, one of ordinary skill would have recognized that having all elements on one substrate would be an obvious matter of design choice. 
Regarding Claim 25, modified De Coulon discloses a multi-sensor device according to claim 22.
However, modified De Coulon does not explicitly disclose wherein the pH sensitive electrode and the first electrode are disposed on a first side of the substrate and the reference electrode and the second electrode are disposed on a second, opposite, side of the substrate.
Shah further teaches electrodes can be placed on a first side of a substrate (Fig. 1H-2, elements 1123, 1124, and/or 1125) and electrodes can be placed on a second, opposite, side of the substrate (Fig. 1H-2, elements 1123, 1124, and/or 1125). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the 
Regarding Claim 26, modified De Coulon discloses a multi-sensor device according to claim 22, wherein an electrolyte (Fig. 2, element E, “effluent”) is provided in a region bounded by the substrate and a semi- permeable membrane (Fig. 2, element 29, the effluent is contained by the substrate in the well), the region containing at least the pH sensitive electrode and the first electrode (Fig. 2, elements 27 and 24), diffusion of ions and oxygen from the measurement environment into the electrolyte occurring via the semi-permeable membrane (para. [0073], “probe is put into contact with the effluent for which the pH is to be measured … ions spread within the membrane in order to reach equilibrium of concentration … measurement of pH is therefore done within the membrane…”).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Coulon et al. (Pub. No. US 2015/0355134), hereinafter referred to as De Coulon, and Shah et al. (Pub. No. US 2019/0216371), hereinafter referred to as Shah as applied to claim 18 above, and further in view of Scarantino et al. (Pat. No. US 6,402,689), hereinafter referred to as Scarantino.
Regarding Claim 21, modified De Coulon discloses a multi-sensor device according to claim 18.
However, modified De Coulon does not explicitly disclose wherein the controller is operable to measure a dissolved oxygen level at the working electrode following the application 
Scarantino teaches of an in vivo monitoring device including a combination of oxygen and pH sensors (Fig. 10B and Fig. 20, and col. 30, lines 48-60). Scarantino further teaches of producing a high point calibration of the oxygen sensor in order to calibrate the sensor (col. 30, lines 53-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller disclosed by modified De Coulon to explicitly obtain a calibration value of the oxygen sensor at a high dissolved oxygen concentration. Scarantino teaches that the self-calibration method can be performed to check the operability and bio survivability of the device to ensure proper results and readings of the electrodes (col. 31, lines 1-3). 
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Coulon et al. (Pub. No. US 2015/0355134), hereinafter referred to as De Coulon, in view of Shah et al. (Pub. No. US 2019/0216371), hereinafter referred to as Shah, as applied to claim 22 above, and further in view of Betts et al. (Pat. No. US 5,338,435), hereinafter referred to as Betts.
Regarding Claim 23, modified De Coulon discloses a multi-sensor device according to claim 22.
However, modified De Coulon does not explicitly disclose wherein the substrate is a glass substrate.
Betts teaches of a sensor apparatus including a pH sensor and an oxygen sensor (col. 4, lines 22-29). Betts further teaches that the substrate for the sensor is glass (col. 10, lines 33-44). It would have been obvious to one of ordinary skill in the art before the effective filing date of .
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Coulon et al. (Pub. No. US 2015/0355134), hereinafter referred to as De Coulon, as applied to claim 27 above, and further in view of Scarantino et al. (Pat. No. US 6,402,689), hereinafter referred to as Scarantino.
Regarding Claim 28, De Coulon discloses a method according to claim 27.
However, De Coulon does not explicitly disclose a method for calibrating both the pH sensor and a dissolved oxygen sensor integrated with the pH sensor, comprising a step of measuring a dissolved oxygen level at the first electrode following the application of the voltage to obtain a single point calibration of the dissolved oxygen sensor at a high dissolved oxygen concentration.
Scarantino teaches of an in vivo monitoring device including a combination of oxygen and pH sensors (Fig. 10B and Fig. 20, and col. 30, lines 48-60). Scarantino further teaches a method of calibration the device by producing a high point calibration of the oxygen sensor in order to calibrate the sensor (col. 30, lines 53-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by De Coulon to explicitly obtain a calibration value of the oxygen sensor at a high dissolved oxygen concentration. Scarantino teaches that the self-calibration method can 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE W KRETZER whose telephone number is (571)272-1907. The examiner can normally be reached Monday through Friday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.W.K./Examiner, Art Unit 3791     

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791